DETAILED ACTION
Response to Amendment
The amendment filed on 02/17/2022 has overcome the rejection in the Office Action filed on 08/17/2021. Further discussion on the merits of the application are described below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomlinson (US 20110182084 A1; relied upon in the Office Action filed on 08/17/2021).
Tomlinson discloses a light guide (shown in at least Figs 3-4 and described below) comprising
a receiving end (end of core light guide layer 2a proximate to LEDs 1) and an opposing end at an opposite end of the light guide from the receiving end (end of 2a opposite of 1, shown in Fig 3 of Tomlinson with the examiner’s annotations, below), the receiving end arranged to receive light provided by one or more  LEEs (due to the configuration shown in Fig 3, wherein LEDs 1 are analogous to the claimed one or more LEEs), 
a core (core light guide layer 2a) comprising a first transparent material (in the base embodiment, described as transparent in at least ¶ 0039; also described as transparent in claim 9) with a first refractive index (described in ¶ 0024 and inferred from ¶¶ 0039-0040), the core having a pair of opposing side surfaces extending between the receiving end and the opposing 
a cladding (further described) including a solid film (cladding 6b and 7b shown in Fig 3; composition described in ¶¶ 0027-0028) and a layer of adhesive viscous material (pressure sensitive adhesive, described in ¶ 0044; the examiner notes that it necessarily occurs that adhesives have viscosity) sandwiched between the film and the core (described in ¶ 0044 as (cladding) layers made from FEP were laminated onto either side of the core using a pressure sensitive adhesive), the viscous material having a second refractive index (it necessarily occurs that due to the orientation described, the viscous material is light transmissible; further all light transmissible components have an index of refraction, specifically including a second refractive index), the cladding (6b and 7b) arranged across at least a portion of one of the opposing side surfaces (shown in Fig 3); and 
wherein the core (2a) and the cladding (6b and 7b) are configured to guide at least some of the received light in a forward direction through total internal reflection (TIR) toward the opposing end of the light guide (Fig 1 transposed with Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson (US 20110182084 A1; relied upon in the Office Action filed on 08/17/2021)
Re Claim 1:
Tomlinson discloses a luminaire (shown in at least Fig 3 and described, below) comprising: 
a) one or more light-emitting elements (LEEs) arranged to provide light (LEDs 1, arranged to provide light due to the configuration shown in Fig 3; also shown in the base embodiment of Fig 1); 
b) a light guide (described below) comprising 
a receiving end (end of core light guide layer 2a proximate to 1) and an opposing end at an opposite end of the light guide from the receiving end (end of 2a opposite of 1, shown in Fig 3 of Tomlinson with the examiner’s annotations, below), the receiving end arranged to receive light provided by the LEEs (due to the configuration shown in Fig 3), 
a core (core light guide layer 2a) comprising a first transparent material (in the base embodiment, described as transparent in at least ¶ 0039; also described as transparent in claim 9) with a first refractive index (described in ¶ 0024 and inferred from ¶¶ 0039-0040), the core (2a) having a pair of opposing side surfaces extending along a length of the light guide between the receiving end and the opposing end (shown essentially perpendicular to the receiving and opposing ends and parallel to cladding layers to 6b and 7b in Fig 3), and 

 c) an optical extractor (point like defects 4 and microlenses 8b) arranged to receive guided light from the opposing end of the light guide (Fig 1 transposed with Fig 3) and configured to output into the ambient environment at least some of the received guided light (exits 3a of Fig 1 transposed with Figs 3 and 4).
With regard to the cladding-core interface, Tomlinson at least suggests wherein the cladding-core interface is optically smooth (due to the configurations shown in Figs 1-4), and wherein the light guide is configured to guide at least some of the received light in a forward direction through total internal reflection (TIR) toward the opposing end of the light guide (Fig 1 transposed with Fig 3). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Tomlinson as at least suggesting wherein the cladding-core interface is optically smooth, and wherein the light guide is configured to guide at least some of the received light in a forward direction through total internal reflection (TIR) toward the opposing end of the light guide.
Figure 3 of Tomlinson with the examiner's annotations

    PNG
    media_image1.png
    463
    749
    media_image1.png
    Greyscale


Re Claim 3:
Tomlinson further discloses wherein the cladding (6b and 7b) is transparent (described as transparent polymers in ¶ 0027).
Re Claim 4:
With regard to evanescent wave depth, Tomlinson at least suggests wherein a thickness of the cladding (6b and 7b) is larger than an evanescent wave depth due to the configuration shown in Fig 1 wherein the evanescent wave depth does not appear to break the surface of the core (2); therefore, the evanescent wave depth appears to be zero inside the cladding since the evanescent wave depth appears to not penetrate into the cladding. Therefore the cladding appears to be larger than a zero evanescent wave depth. Accordingly, it would have been 
Further, there are only three design options for thickness of the cladding (6b and 7b):
cladding is larger than an evanescent wave depth;
cladding is equal to an evanescent wave depth; or
cladding is less than an evanescent wave depth.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the cladding thickness of Tomlinson to be larger than an evanescent wave depth for the purpose of increasing light efficiency.
Re Claim 7:
Tomlinson further discloses wherein the light provided by the LEEs (1) is in a first angular range (since it necessarily occurs that all emitted light has an angular range), and guided light along the cladding-core interface (Fig 1 transposed with Fig 3).
With further regard to angle divergence, Tomlinson at least suggests an equivalent divergence to a divergence 2θ of the first angular range and a relative refractive index n_2/n_1 for guided light at the cladding-core interface satisfy the following condition 2θ≤ (π/2-arcsin (n_2/n_1)) since Tomlinson discloses or suggests the claimed structure as well as the functionality of guided light along the cladding core interface (Fig transposed with Fig 3). Since In re Williams, 36 F.2d 436, 438 (CCPA 1929) MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tomlinson as at least suggesting an equivalent divergence to a divergence 2θ of the first angular range and a relative refractive index n_2/n_1 for guided light at the cladding-core interface satisfy the following condition 2θ≤ (π/2-arcsin (n_2/n_1)).
Re Claim 9:
Tomlinson further discloses the cladding (6b and 7b) is contiguous (6b is shown as contiguous and 7b is shown as contiguous in Figs 3-4).
Re Claim 10:
Tomlinson further discloses wherein the core (2a) and cladding (6b and 7b) are formed together (shown in Figs 3-4).
With regard to integrally formed, the italicized limitation is a Product-By-Process limitation and unpatentable in an apparatus claim under MPEP § 2113 since the product of a cladding and core are formed together.
Re Claim 11:
With regard to adherence, Tomlinson at least suggests wherein the cladding (6a and 7b) directly adheres to the core (directly adheres to 2a, with no significant intervening optical component) by the configuration shown in Figs 3-4 and description in the base embodiment of core light guide layer (2) is sandwiched between the inner surfaces (6a) and (7a) respectively of the cladding layers (6) and (7) in ¶ 0040. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Tomlinson as at least suggesting wherein the cladding directly adheres to the core.
Re Claim 12:
Tomlinson further discloses an adhesive adhering the cladding and the core (adhering 6b and 7b to 2a) by the description of (cladding) layers made from FEP were laminated onto either side of the core using a pressure sensitive adhesive in ¶ 0044.
Re Claim 13:
With regard to uniform refractive index, Tomlinson at least suggests wherein the cladding (6b and 7b) has a uniform refractive index since Tomlinson does not describe variations in thickness of the cladding and does not discuss variations in the index of refraction along the length of the cladding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized as at least suggesting wherein the cladding has a uniform refractive index.

Claim 2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson in view of Rutherford et al (US 20060227570 A1; listed as Cite No. 2 under US Patent Application Publication in the IDS filed on 08/13/2020; hereinafter “Rutherford”).
Re Claim 2:
Tomlinson is silent regarding wherein the cladding (6b and 7b) extends from the receiving end to the opposing end.
Rutherford teaches wherein a cladding (cladding 802b, Fig 8B) extends from a receiving end (end proximate to angled face) to an opposing end (to extraction end 812).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cladding of Tomlinson to extend from the receiving end to the opposing end as taught by Rutherford for the benefit of reducing the surface area that evanescent waves can penetrate into the ambient environment and thereby improve light efficiency.
Re Claim 5:
Tomlinson further discloses wherein a wall at an edge of the cladding forms an angle (walls at all four edges of 6b and 7b form the angles shown) with a corresponding one of the pair of opposing side surfaces (shown in Fig 3).
Tomlinson does not disclose the angle is acute. Instead, Tomlinson discloses an angle that is essentially perpendicular (Fig 3).
Rutherford teaches a wall at an edge of a cladding forming (walls at the edge of cladding 802b, Figs 8A-8B) an angle (angles shown in 8A-8B) with a corresponding on of a pair of opposing surfaces (opposing surfaces of 802a that abut with 802b),
wherein the angle may be essential perpendicular (Fig 8A) or acute (Fig 8B).
Since art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized the angle of Tomlinson as providing an equivalent structure for the purpose of forming a cladding-core interface.
Re Claim 6:
Tomlinson at least suggest the thickness of the cladding is uniform at least due to the configurations shown in Figs 3-4. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tomlinson as at least suggesting the thickness of the cladding is uniform.
Re Claim 8:
Tomlinson further discloses wherein the light provided by the LEEs (1) is in a first angular range (since it necessarily occurs that all emitted light has an angular range), and guided light along the cladding-core interface (Fig 1 transposed with Fig 3).
With further regard to angle divergence, Tomlinson at least suggests an equivalent divergence to a divergence 2θ of the first angular range and a relative refractive index n_2/n_1 for guided light at the cladding-core interface satisfy the following condition 2θ≤ (π/2-arcsin (n_2/n_1)) since Tomlinson discloses or suggests the claimed structure as well as the functionality of guided light along the cladding-core interface (Fig transposed with Fig 3). Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929) MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tomlinson as at least suggesting an equivalent divergence to 
Tomlinson does not disclose one or more optical couplers, wherein the optical couplers are arranged to receive the light provided by the LEEs and redirect it to the receiving end of the light guide in a second angular range.
Rutherford teaches the light provided by LEEs (804, Figs 8A and 8B) is in a first angular range (direction shown in Figs 8A-8B), and guided light along the cladding-core interface (shown in Figs 8A-8B), and 
equivalence of: 
including an optical coupler (angled face 822), wherein the optical coupler (822) is arranged to receive the light provided by the LEEs (shown in Fig 8B) and redirect it to the receiving end of the light guide (end of fluorescent unit 820 (excluding 804) opposite of extraction end 812) in a second angular range (range shown in Fig 8B); and
excluding an optical coupler (shown in Fig 8A).
Since art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized the luminaire of Tomlinson, specifically excluding an optical coupler, as an equivalent structure for the purpose of guiding light emitted by the LEEs by TIR along a cladding-core interface.


Allowable Subject Matter
Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 17:
The closets prior art of record, Tomlinson and Gahagan, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a first cladding comprising a transparent first cladding material having a refractive index matching the first refractive index of the core material as set forth in the claim. An analysis of the claim limitations as compared with the disclosures of Tomlinson and Gahagan are given below.
Tomlinson discloses a luminaire (shown in Figs 3-4 and described below) comprising: 
a) one or more light-emitting elements (LEEs) arranged to provide light (LEDs 1, arranged to provide light due to the configuration shown in Fig 3; also shown in the base embodiment of Fig 1); 
b) a light guide (described below) comprising 
a receiving end (end of core light guide layer 2a proximate to 1) and an opposing end (end of 2a opposite of 1), the receiving end arranged to receive the light provided by the LEEs (due to the configuration shown in Fig 3), the light guide configured to guide received light in a forward direction (direction of arrows in Fig 1), through total internal reflection (TIR), along the length of the light guide toward the opposing end of the light guide (configuration of Fig 1 transposed with Fig 3), 

a first cladding (cladding 6b and 7b) comprising a transparent first cladding material (described in ¶ 0027 as cladding layers include transparent polymers such as fluoropolymers) having a refractive index (described in ¶ 0028 and inferred from ¶¶ 0039-0040), the first cladding (6b and 7b) arranged onto the side surfaces between the receiving end and the opposing end (shown in Fig 3); and 
c) an optical extractor located at the opposing end (point like defects 4 and microlenses 8b) and configured to output into the ambient environment the guided light as output light (Fig 1 transposed with Figs 3-4).
With regard to backwards directions, Tomlinson at least suggests the output light in backward directions due to the configuration shown in Fig 4 and recognition by one of ordinary skill in the art that diffused light is emitted in an isotropic manner (which necessarily includes the backwards directions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Tomlinson as at least suggesting the output light in backwards directions.
does not explicitly disclose wherein the opposing side surfaces are optically rough.
Gahagan teaches a side of a first glass (analogous to an opposing side) is optically rough (described in at least ¶ 0038 as the first glass sheet can comprise at least one surface having an RMS roughness (Rq) ranging from about 5 nm to about 75 nm).
With regard to opposing side surfaces, as in plural, Gahagan at least suggests opposing side surfaces by the description of at least one surface in ¶ 0038.
Since Tomlinson diffuses light by point like defects 4 as shown in Fig 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opposing side surface to be optically rough as taught and at least suggested by Gahagan for the benefit of further diffusing light toward the microlenses thus enabling a more equal distribution of light. 
Tomlinson does not disclose the first cladding having a refractive index matching (interpreted as equal to) the first refractive index of the core material. Therefore the claim is novel
Although Tomlinson discloses ranges for the core and cladding that could overlap, specifically including at 1.4 (¶¶ 0024 and 0028), it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core and cladding of Tomlinson such that the refractive index of the first cladding and first refractive index of the core to match since Tomlinson teaches away from such a configuration by explicitly describing core light guide layer (2) may be clad by sandwiching it between further lower refractive index transparent light guide layers for the base embodiment. Therefore the claim is non-obvious.
 Re Claims 18-26:
The claims are allowed due to their dependence on allowed base claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
With regard to claim 1, on Page 2 in the Remarks, Applicant argues that Tomlinson does not disclose or suggest a receiving end and an opposing end at an opposite end of the light guide from the receiving end. The examiner respectfully disagrees and points to Fig 3 of Tomlinson with the examiner’s annotations above to make the position of the Office clearer. As best understood, Applicant is attempting to argue that the receiving end and opposing end are opposite and parallel surfaces. That limitation would appear to overcome the prior art of record. However, that limitation was not claimed and could not be examined under that scope. Therefore the rejection is sustained.
Conclusion
Applicant’s representative is invited to contact the examiner before the filing of a request for continued examination or after-final consideration to schedule an interview, specifically including with regard to the examiner’s response to Applicant’s Remarks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875